

October 19, 2016
Mr. Matthew Plunkett
CT1 BioPharma, Inc.
3103 Western Avenue
Suite #600
Seattle, WA 98121
Re: Side Letter #2 on Term Sheet Timing Issues
Dear Mr. Plunkett:
Pursuant to Section 16.7 of the Development, Commercialization and License
Agreement, dated November 14, 2013, as previously amended by that certain letter
agreement re Side Letter on Term Sheet Timing Issues, dated September 19, 2016,
between CTI BioPharma Corp. and Baxalta US Inc., as well as all other previous
amendments (the “DCLA”), this letter, for good and valuable consideration,
further amends that agreement.
The parties hereby agree that, notwithstanding anything to the contrary in the
DCLA, if, as of 5:00pm Eastern Time on October 21, 2016, the parties have not
reached a final signed agreement reflecting the terms contained within the
nonbinding Term Sheet agreed to between the parties as of September 19, 2016,
then (a) for purposes of computing any applicable termination period(s) and
deadlines under Section 15.2 of the DCLA, September 13, 2016 shall be deemed the
effective date of the notice of termination of the DCLA by Baxalta (but for the
avoidance of doubt shall not be the effective date of the termination of the
DCLA) and (b) the termination notice of September 13, 2016 shall be revived.
IN WITNESS WHEREOF, the Parties have executed this Side Letter.
CTI BIOPHARMA CORP.
By: /s/ Matthew Plunkett        
Name: Matthew Plunkett        
Title: EVP, Chief Business Officer        
BAXALTA US INC. (on behalf of itself and its affiliates)
By: /s/ Michael J. Bolton        
Name: Michael J. Bolton        
Title: Head Counsel US Oncology & BioSimilars    


